DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 	Claims 1 and 7 have been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christian Schaefer on July 25, 2022.

The application has been amended as follows: 
Please amend claims to recite:
A system for managing the temperature of fuel injected into internal combustion 
engines, the system including: 
at least one fuel transporting line (11); 
at least one fuel distribution system (12) associated with the at least one fuel transporting line (11) having at least one main duct (121) and at least one branch (122); 
a fuel injecting device (14) associated with the at least one branch (122) and at least one fuel heating device (13) provided within a heating chamber (131), said at least one fuel heating device (13) being placed adjacent to and upstream of an inlet end of the fuel injecting device, the heating chamber (131) configured to receive the fuel therein; 
at least one electronic control device (2) associated with the fuel injecting device (14); 
and at least one fuel heating control device (3) associated with the at least one electronic control device (2) and associated with the at least one fuel heating device (13); 
said system being characterized in that it comprises at least one temperature sensor (4) positioned within the heating chamber (131) and electrically associated with the at least one electronic control device (2);
wherein the heating chamber (131) is provided with a fuel inlet portion (132) and a fuel outlet portion (133) distal from the fuel inlet portion (132); and,
wherein the fuel inlet portion (132) is placed at a lower region of said heating chamber (131) and the fuel outlet portion (133) is placed at an upper region of said heating chamber (131).

The system for managing the temperature of fuel injected into internal combustion 
engines of claim 1, characterized in that the at least one fuel transporting line (11) comprises a low pressure line.

The system for managing the temperature of fuel injected into internal combustion 
engines of claim 1, characterized in that the at least one fuel transporting line (11) comprises a high pressure line.

(Canceled)
(Canceled)

The system for managing the temperature of fuel injected into internal combustion 
engines of claim 1, characterized in that the at least one temperature sensor (4) is associated with the fuel outlet portion (133) of the heating chamber (131) of the at least one fuel heating device (13).


A method for managing the temperature of fuel injected into internal combustion   
engines, being provided with:
at least one fuel transporting line (11); 
at least one fuel distribution system (12) associated with the at least one fuel transporting line (11) having at least one main duct (121) and at least one branch (122); 
a fuel injecting device (14) associated with the at least one branch (122) and at least one fuel heating device (13) provided within a heating chamber (131), said at least one fuel heating device (13) being placed adjacent to and upstream of an inlet end of the fuel injecting device, the heating chamber (131) configured to receive the fuel therein; 
the heating chamber (131) provided with a fuel inlet portion (132) and a fuel outlet portion (133) distal from the fuel inlet portion (132); 
the fuel inlet portion (132) placed at a lower region of said heating chamber (131) and the fuel outlet portion (133) is placed at an upper region of said heating chamber (131);
at least one electronic control device (2) associated with the fuel injecting device (14); and at least one fuel heating control device (3) associated with the at least one electronic control device (2) and associated with the at least one fuel heating device (13); 
characterized in that the method comprises the steps of: 
measuring the fuel temperature downstream of the at least one fuel heating device (13) by means of a temperature sensor (4) positioned within the heating chamber (131) and being associated with the at least one fuel heating device (13); 
reading a previously stored target fuel temperature for fuel downstream of the at least one fuel heating device (13);
processing a signal referring to the measured fuel temperature; and 
performing an action.

The method for managing the temperature of fuel injected into internal combustion 
engines of claim 7, characterized in that the step of processing the signal referring to the measured fuel temperature comprises the steps of: 
comparing the measured fuel temperature downstream of the at least one fuel heating device (13) and the previously stored target fuel temperature for fuel downstream of the at least one fuel heating device (13); 
calculating an amount of power to be applied to the at least one fuel heating device (13); and applying the calculated amount of power to the at least one fuel heating device (13) under the control of the at least one fuel heating control device (3).
9. The method of managing the temperature of fuel injected into internal combustion engines of claim 7, characterized in that the step of performing an action comprises an action selected from turning the at least one fuel heating device (13) off and processing the signal referring to the fuel temperature.

10. The method of managing the temperature of fuel injected into internal combustion engines of claim 7, characterized in that the target fuel temperature for the fuel downstream of the at least one fuel heating device (13) is previously entered and stored in the at least one electronic control device (2) or in the at least one fuel heating control device (3).

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a fuel injecting device associated with the at least one branch and at least one fuel heating device provided within a heating chamber, said at least one fuel heating device being placed adjacent to and upstream of an inlet end of the fuel injecting device, the heating chamber configured to receive the fuel therein; at least one electronic control device associated with the fuel injecting device; and at least one fuel heating control device associated with the at least one electronic control device and associated with the at least one fuel heating device; said system being characterized in that it comprises at least one temperature sensor positioned within the heating chamber and electrically associated with the at least one electronic control device; wherein the heating chamber is provided with a fuel inlet portion and a fuel outlet portion distal from the fuel inlet portion; and, wherein the fuel inlet portion is placed at a lower region of said heating chamber and the fuel outlet portion is placed at an upper region of said heating chamber. 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-3 and 6-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747